                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

PREMIUM EXPRESS, INC.,                       )
          Plaintiff,                         )        Case No. 18 CV 2141
                                             )
       V.                                    )
                                             )       Judge Gary Feinerman
KING'S EXPRESS INC., and                     )
DENNIS McCORMICK,                            )
INFINITY LOGISTICS, INC.                     )
           Defendants.                       )

   PLAINTIFF'S MOTION FOR JUDGMENT ON THE ANSWER OF THIRD
      PARTY CITATION RESPONDENT AND TURNOVER OF FUNDS

       NOW COMES the Plaintiff, Premium Express, Inc., by and through its attorneys,

Sullivan Hincks & Conway, and in support of Plaintiffs Motion for Judgment on the

Answer of Third Party Citation Respondent, Wells Fargo Bank, N.A., and for Turnover of

Funds, states as follows:

       1.      On July 17, 2018, Judgment was entered in this Court in favor of the

Plaintiff, Premium Express, Inc. (hereinafter "Plaintiff'), and against, as relevant here,

Kings Express, Inc., in the total amount of$145,838.75. See Exhibit A [Docket 17]. Since

the date of the Judgment and service of the Citation to Discover Assets, Plaintiff has been

able to collect some amounts against the amounts due. There is now due, less credit and

off-set, the sum of $49,368.80 (Judgment Balance against Kings Express, Inc.).

       2.      A Citation to Discover Assets was served on Third Party Wells Fargo Bank,

N.A. (hereinafter "Wells Fargo") on September 6, 2018, and a Notice of Citation was

mailed via first class mail to Kings Express, Inc.'s registered agent, Patrick Smyth,

addresses at 105 West Madison Street, Suite 901, Chicago, Illinois 60602. See Plaintiffs

Affidavit of Service and Certificate of Mailing, attached hereto as Exhibit B.


                                             1
